DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 02/07/2019 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 02/07/2019 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu et al. [US 8,405,960] in view of Li et al.[US 7,593,239].
Regarding claim 1, Ishizu et al., disclose an image display device (1, figures 1-4) comprising: an image display module (2&3, figures 1-4) on which display elements are disposed; a frame (5, figures 1-4) to which the image display module is to be fixed; an 
Ishizu et al., disclose the claimed invention except for the fixing unit comprises a fixing screw that is turned during fixing, and a turning axis of the adjustment screw and a turning axis of the fixing screw are arranged coaxially.
Li et al., disclose a fixing mechanism (figures 1-3) comprising an adjustment unit (60/90, figures 1-3) and a fixing unit (20, 80, figures 1-3), wherein the adjustment unit includes an adjustment screw (60, figures 1-3) and the fixing unit includes a fixing screw (20, figures 1-3), wherein the fixing screw that is turned during fixing, and a turning axis (a vertical direction of a frame 90, figures 1-3) of the adjustment screw and a turning axis of the fixing screw are arranged coaxially.
It would have been to one of ordinary skill in the art at the time the invention was made to use the fixing mechanism design of Li et al., in the display device of Ishizu et al., for the purpose of reducing stress during the securement between the display module and its frame. 
Regarding claim 6, Ishizu et a., disclose the claimed invention except for wherein the adjustment unit further comprises a fixing nut that fixes the adjustment screw to the frame.
Li et al., further disclose wherein the adjustment unit further comprises a fixing nut (40, figures 1-3) that fixes the adjustment screw to the frame (90, figures 1-3).
.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizu et al., in view of Li et al.,[US 7,593,239] as applied to claim 1 above, and further in view of Gou et al. [US 2017/0202098].
Regarding claim 7, Ishizu et al., in view of Li et al., disclose the claimed invention except for the display device being used in a multi-display system which comprises a plurality of the image display devices of claim 1.
	Gou et al., disclose a multi-display system (figures 1-3) comprising a plurality of an image displays (10, figures 1-3).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the display device of Ishizu et al., in view of Li et al., to design in a multi-display system, as suggested by Gou et al., in order to design a larger display device.
 
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

 	The claim 4 discloses the combination features of “wherein  one end of the fixing screw is provided with a groove used for tightening the fixing screw, the fixing unit further comprises a retainer made of a magnetic material and fixed to the image display module, the retainer turnably retains the fixing screw while the retainer exposes the groove of the fixing screw, the adjustment screw comprises: a magnet that temporarily fixes the retainer and the adjustment screw; a first threaded part to be engaged with the frame while the retainer and the adjustment screw are temporarily fixed and the adjustment screw is freely movable in a direction perpendicular to the display screen of the image display module; and a second threaded part to be engaged with the fixing screw such that the fixing screw fixes the retainer and the adjustment screw, and the adjustment screw has a hollow shape so as to expose the groove of the fixing screw that is engaged with the second threaded part.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. [US 2005/0264985] disclose plasma display device;
Bang et al. [US 8,267,629] disclose mounting structure for boss of display module; and
Yang [US 6,256,075] discloses vesa cove securing structure for LCD monitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG S. BUI/Primary Examiner, 2841/2800